I concur that the second cause of action in the petition was not disposed of, either by proper pleading or evidence, and that the order dismissing *Page 282 
it was error and should be reversed. That cause being pending as an equitable issue, the damage to the land itself as alleged in the second supplemental petition was incidental to that pending cause of action and such issue should be disposed of as a part of it. It was a cause of action for damage to the land resulting from a continuing and permanent nuisance. It was separate and different from the damage that arose from the loss of growing crops and timber. It required different evidence to prove it and a different measure of damages. The two causes were analogous in principle to the two causes of action of injuries to person and damage to property, which may be caused by the same tortious act. Paragraph four of the syllabus, Vasu v. Kohlers, Inc.,145 Ohio St. 321, 61 N.E.2d 707.
Also, relief of this character in an equitable action is such as is demanded by the nature of the case and the facts as they exist at the close of the litigation. Oliver v. City ofCincinnati, 12 Ohio App. 432 (motion to certify overruled);Antol v. Dayton Malleable Iron Co., 34 Ohio Law Abs., 495, 38 N.E.2d 100.
I would reverse the order dismissing the second supplemental petition as to that item of damages. *Page 283